The plaintiff in error, hereinafter called defendant, was convicted in the county court of Okmulgee county on a charge of having the possession of intoxicating liquor with intent to violate the prohibitory liquor law, and was sentenced to confinement in the county jail for a term of 6 months and to pay a fine of $500.
The appeal was lodged in this court in September, 1925. No briefs have been filed in support of the appeal, nor was any appearance made for oral argument. The record discloses that certain officers with a search warrant went to the premises of defendant and found concealed near his house 10 gallons of whisky and found fresh tracks leading from his house to the whisky. They compared the shoes of defendant with these tracks, and they testify that the shoes exactly fitted the tracks. Defendant denied ownership of the whisky, but testified that it belonged to his brother-in-law. He admitted having twice pleaded guilty to a violation of the prohibitory liquor law. The state might well have elected to prosecute him for a felony, under section 6993, Comp. Stat. 1921. The extreme penalty is justified. The record discloses no substantial error.
The case is affirmed.
DOYLE, P.J., and DAVENPORT, J., concur. *Page 68